

115 HR 6965 IH: Mancos Water Conservancy District Conveyance Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6965IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to convey the Mancos Project features to the Mancos Water
			 Conservancy District in the State of Colorado.
	
 1.Short titleThis Act may be cited as the Mancos Water Conservancy District Conveyance Act. 2.DefinitionsIn this Act:
			(1)Contract
 (A)In generalThe term Contract means the contract providing for the repayment of construction and operation and maintenance costs of the Mancos Project entered into by the United States and the District numbered I1r–1384 and dated July 20, 1942.
 (B)InclusionsThe term Contract includes any amendment or supplement to the contract described in subparagraph (A). (2)DistrictThe term District means the Mancos Water Conservancy District, established on January 6, 1941, under the Water Conservancy Act (Colo. Rev. Stat. 37–45–101 et seq.).
 (3)Mancos ProjectThe term Mancos Project means the project of the Bureau of Reclamation— (A)located in the State; and
 (B)authorized by the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act) (16 U.S.C. 590y et seq.). (4)Mancos Project feature (A)In generalThe term Mancos Project feature means the inlet canal, outlet canal, structures, facilities, land, easements, rights-of-way, buildings, and water rights associated with the Mancos Project.
 (B)InclusionThe term Mancos Project feature includes the Jackson Gulch Reservoir. (C)ExclusionsThe term Mancos Project feature does not include—
 (i)the Jackson Gulch Dam; or (ii)any structure, facility, or other improvement associated with the Mancos Project paid for by the State.
 (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. (6)StateThe term State means the State of Colorado.
 (7)Transfer AgreementThe term Transfer Agreement means the agreement between the United States and the District establishing the terms and conditions of the conveyance of the Mancos Project features from the United States to the District.
			3.Mancos Project features conveyance, Colorado
			(a)Conveyance of Mancos Project features and easement
 (1)Finding relating to contract repaymentCongress finds that the District has completed the obligation of the District under the Contract to repay the capital costs of the Mancos Project.
				(2)Conveyances
					(A)Mancos project features
 (i)In generalAs soon as practicable after the date of enactment of this Act, in accordance with applicable law (including regulations), the Secretary shall convey to the District all right, title, and interest of the United States in and to the Mancos Project features, in accordance with the terms and conditions established in the Transfer Agreement.
 (ii)No additional consideration requiredThe District shall not be required to provide to the Secretary additional consideration for the conveyance of the Mancos Project features under clause (i).
						(B)Easement
 (i)In generalThe Secretary shall convey to the State an easement for access to the Mancos Project features that make up Mancos State Park for the benefit of the public for recreation and related management uses.
 (ii)No consideration requiredThe State shall not be required to provide consideration to the Secretary for the conveyance of the easement under clause (i).
 (iii)EffectNothing in this subparagraph— (I)affects the jurisdiction of the State with respect to the management and maintenance of Mancos State Park; or
 (II)authorizes the District to manage or maintain Mancos State Park. (iv)Termination (I)NoticeIf the State permanently closes Mancos State Park, the State shall terminate the easement conveyed under clause (i) by written notice to the Secretary and the District.
 (II)EffectOn the termination of the easement under subclause (I), all affixed structures, facilities, or other improvements paid for by the State within Mancos State Park shall become the property of the District at no cost to the District.
							(3)Compliance with environmental laws
 (A)In generalBefore completing any conveyance under paragraph (2)(A)(i), the Secretary shall carry out all actions required under—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (iii)any other law applicable to the property conveyed. (B)EffectNothing in this Act modifies or alters any obligation of the United States under—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(4)Jackson Gulch Dam
 (A)PossessionThe United States shall retain possession of the Jackson Gulch Dam. (B)No effect on transferred works agreementThe District shall continue in effect the operations and maintenance of the Jackson Gulch Dam and associated outlet works in accordance with—
 (i)article 11 of the Contract; and (ii)the transferred works agreement dated December 12, 1962.
						(b)Limitation
 (1)In generalNotwithstanding any provision of the Contract or any other provision of law (including any law described in paragraph (2)), effective beginning on the date of the conveyance under subsection (a)(2)(A)(i), the Secretary may not assess any additional fee or charge or incur any additional costs relating to any outlet works that is a Mancos Project feature (based on the historical use of the applicable outlet works).
 (2)Description of lawsThe laws referred to in paragraph (1) are— (A)section 9 of the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act) (16 U.S.C. 590z–7);
 (B)the Mancos Project Private Power Development Authorization Act of 1994 (Public Law 103–434; 108 Stat. 4549);
 (C)Public Law 106–549 (114 Stat. 2743); and (D)section 9105 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1303).
 (3)Valid existing rightsThe conveyance under subsection (a)(2)(A)(i) shall be subject to all valid existing leases, permits, rights-of-way, easements, and other rights appurtenant to the Mancos Project features.
 (c)No liabilityExcept as otherwise provided by law, effective on the date of conveyance to the District of the Mancos Project features under subsection (a)(2)(A)(i), the United States shall not be liable for any damages arising out of any act, omission, or occurrence based on any prior ownership or operation by the United States of any Mancos Project feature.
			(d)Reports
 (1)Initial report on conveyance delayIf the Secretary is unable to convey to the District the Mancos Project features under subsection (a)(2)(A)(i) by the date that is 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, by not later than 30 days after that date, a report that describes—
 (A)the reasons for the delay; and (B)a schedule for completing the conveyance as soon as practicable.
 (2)Subsequent annual reportsNot less frequently than once each year during the period beginning on the date of submission of the report under paragraph (1), if applicable, and ending on the date on which the Mancos Project features are conveyed in accordance with this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives reports that provides the information described in subparagraphs (A) and (B) of paragraph (1).
 (e)EffectNothing in this Act, or any action carried out by the Secretary pursuant to this Act affects, impacts, or establishes any additional burden or obligation on the District in the exercise of any right of the District relating to—
 (1)water; (2)real property; or
 (3)the use of any Mancos Project feature. 